 DECISIONS OF NATIONAL LABOR RELATIONS BOARD0Winges Company, Inc. and Teamsters Local 651, af-filiated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Cases 9-CA-15440-1, -2,-3, 9-CA-16076, 9-CA-16479, and 9-CA-16840August 5, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn February 22, 1982, Administrative LawJudge Bruce C. Nasdor issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Winges Com-pany, Inc., Nicholasville, Kentucky, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.t Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with dis-charge for distributing union authorizationcards.WE WILL NOT threaten to discharge employ-ees for their participation in any representationhearing.WE WILL NOT threaten employees withstringent enforcement of our absenteeismpolicy because employees support the Union.WE WILL NOT solicit employee complaintsand grievances, or promise our employees in-creased benefits and improved terms and con-ditions of employment.WE WILL NOT refuse to bargain in goodfaith with the Union by refusing to furnish in-formation or to cease granting unilateral payincreases conditioned upon the Union's with-drawing previously filed unfair labor practicecharges.WE WILL NOT grant increases without priornotice to the Union and without affording theUnion an opportunity to negotiate and bargainas the exclusive representative of our employ-ees with respect to such acts of conduct. Thebargaining unit is:All full-time and regular part-time concreteand blacktop employees at and out of ourNicholasville, Kentucky facility includingtruckdrivers, but excluding all office clericalemployees, guards and all professional em-ployees and supervisors as defined in theAct.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the National Labor Relations Act.WE WILL offer to Aubrey Padgett immedi-ate and full reinstatement to his former posi-tion or to a substantially equivalent positionwithout prejudice to his seniority or otherrights and privileges, and WE WILl. compen-sate him for any loss of pay suffered by reasonof his termination, with interest.WE WILL furnish the Union a copy of ourwage and benefit survey and we will alsomake available to the Union our financial andbusiness records which we contend supportour alleged inability to pay increases in wagesand other economic benefits to our employees.WE WILL recognize and bargain collectivelywith Teamsters Local 651, affiliated with In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,as the exclusive representative of the employ-ees in the appropriate unit referred to above263 NLRB No. 21152 4and, if an understanding is reached, embodysuch agreement in a written signed contract.WINGES COMPANY, INC.DECISIONSTATEMENT OF THE CASEBRUCE C. NASDOR, Administrative Law Judge: Thiscase was heard before me at Lexington, Kentucky, onSeptember 14 and 15, 1981. The consolidated amendedcomplaint alleges independent violations of Section8(a)(l)land (5), and a violation of Section 8(a)3) of theAct, in the discharge of Aubrey Padgett. The allegationscome within the purview of the National Labor Rela-tions Act (herein called the Act).Upon the entire record,2including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs, I make the following:FINDINGS OF FACT1. JURISDICTIONIt is admitted, and I find, that Respondent is a Ken-tucky corporation with an office and place of businesslocated at Nicholasville, Kentucky, where it is engagedin the building and construction industry as a pavingcontractor. During the past 12 months, a representativeperiod, Respondent in the course and conduct of its busi-ness operations performed services valued in excess of$50,000, in States other than the State of Kentucky. Re-spondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATIONTeamsters Local 651, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America is, and has been at all times ma-terial herein, a labor organization within the meaning ofSection 2(5) of the Act.111. THE APPROPRIATE UNITThe following employees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All full-time and regular part-time concrete andblacktop employees at and out of Respondent's Ni-cholasville, Kentucky facility including truck-drivers, but excluding all office clerical employees,guards and all professional employees and supervi-sors as defined in the Act.IV. THE ALLEGED UNFAIR LABOR PRACTICESRespondent is in the business of performing blacktoppaving and concrete work.At the hearing, counsel for the General Counsel made a motion toadd another related 8(aXI) allegation. I granted the motion.I Counsel for the General Counsel's unopposed motion to correct thetranscript is hereby granted.WINGES COMPANY, INC.Employees James Tate and Aubrey Padgett went tothe Union's office on May 23, 1980,3 where they metwith Rick Silvers, the union organizer. They told himthey were interested in organizing Respondent's employ-ees. Silvers gave each of them a union authorizationcard, which they executed. Silvers supplied them with 30additional cards with which they were to solicit their co-workers.On the next regular workday, May 27, Padgett toldthe employees on his work crew that he had union cardsin his automobile, and that they could sign them andleave them in his glove compartment. Tate advised hiswork crew of the same thing. Several of the employeessigned union authorization cards and left them in Pad-gett's automobile.Clarence Smith, one of Respondent's group leaders,testified that Padgett showed him the union cards, of-fered him a card, and told everyone that the cards werein Padgett's glove compartment. Blond Holt, Respond-ent's superintendent for 14 years, testified with respect toSmith's supervisory authority. Holt testified that he andSmith tell employees what work to perform. Moreover,according to Holt, Smith uses his own independent judg-ment for his own decision making when telling thepeople what work to perform. Furthermore, if a manwants to take off early and he asks Smith, Smith has theauthority to release the individual. The following testi-mony by Holt reveals his concept of Smith's standing asa rank-and-file employee:Q. Did you ever talk to Smith about the Union?A. We talked a little bit, yes sir.Q. I thought you said Lodgston was the only oneyou ever talked about the Union with?A. Employees, you know, my workers. ButSmith was different.Ray Lodgston worked for Respondent as a truck-driver. He testified that sometime in May or June Holtapproached him and asked him if he had any informationabout the Union with him. Lodgston responded that hedid not, and Holt allegedly stated that Padgett or Tatewould probably approach him, Lodgston, about theUnion. Lodgston testified further that Holt stated that ifhe caught anyone passing out union cards he would firethem. Holt testified that he never saw union authoriza-tion cards, but, "I heard some of the men saying theywere going to try to get a union but I never did see anyunion cards." Holt denied the conversation with Lodg-ston.Padgett testified that on June 4, Holt arrived at thejobsite on Forbes Road where he, Lodgston, and Sparkswere working. According to Padgett, Holt walked up tohim (the employees had just been on their dinner break)and pointed a finger in his face stating, "the first that hecaught giving out union cards would be fired and he saidthat goes for all men." Lodgston corroborated Padgett'stestimony. Sparks was too far away to hear what Holtsaid, but he did see him point his finger at Padgett.3 All dates are in 1980, unless otherwise indicated.153 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHolt denied the testimony of these witnesses andaverred that neither Lodgston or Tate was on that job-site on that day.On June 6, at noon, Holt gave Padgett his paycheckand said that he was laying him off, but would call himback in 2 or 3 weeks. Padgett testified, and Respondentconfirms that the job was only half completed. Holt tes-tified that he let Padgett work the rest of the day be-cause Padgett said he would not hit the curbs anymore.Holt assisted Padgett the rest of the day.Respondent's employees are paid 2 weeks after a payperiod ends. Therefore, on June 10, Padgett went to Re-spondent's office in an effort to get his paycheck. He wasgiven a letter signed by Winges Company, Inc., whichstated, "This is a letter of termination of employmentwith Winges Company, Inc., due to unexpected slow-down in business and your poor work performance."After Padgett's termination, Holt, Respondent's superin-tendent, and Holt's son, Billy Holt,4operated the rollerwhich Padgett had operated during his employ. Threeweeks after Padgett's discharge, a new employee, SamWebb, was hired to operate the roller.Holt testified that he discharged Padgett because of aslowdown in work, "lack of work," and poor workman-ship. Although Holt did not set forth in the letter to Pad-gett what he meant by poor work performance, he statedthat he meant Padgett had damaged curbs with theroller. Holt did not put anything on Padgett's unemploy-ment compensation form with respect to Padgett's break-ing curbs, nor did he direct his secretary to do so. Hewas at a loss to explain why. He did admit that he neverfired anyone for breaking curbs and that he really didnot discharge Padgett for damaging curbs. His responseas to the reason for terminating Padgett was "I reallydidn't discharge Padgett on tearing the curbs up. It's theother things, too, you know." The "other things" werenever delineated by Holt.Lodgston testified that prior to Padgett's terminationHolt spoke to him stating generally that Padgett was agood roller operator. Tate testified similarly that heheard Clarence Smith state that Padgett did a good jobrolling. Holt testified further that the quality of Padgett'swork was good, but it became worse immediately priorto his discharge. Padgett contends that Smith told himon one occasion to be careful with the curbs, but nevergave him any kind of warning about rolling the curbs, orabout anything else. Respondent's president, William B.Gess, Jr., testified that if Padgett ever got any kind ofwritten warning, he, Gess, was not aware of it.Lodgston testified that he talked to Holt on the dayHolt returned to Respondent's facility after attending therepresentation hearing. According to Lodgston, he askedHolt in a joking way why he was not in jail. Lodgstontestified "he [Holt] said you're Goddamn right I am notin jail I just got two more men fired." Holt named themen as Fox5and Tate. The representation hearing oc-curred sometime after the discharge of Padgett.4 Billy Holt had never operated the roller before.$ This may or may not be a typographical error, the reference couldbe to Sparks.On or about August 12 or 13, Gess held an employeemeeting under the office in the garage area. Accordingto the testimony of Lodgston, approximately 35 employ-ees were in attendance. Gess allegedly began the meetingby stating that it was a small company and he did not seewhy they needed a union there. Moreover, according tothe testimony, Gess stated that he could not afford aunion and if the employees had any complaints to cometo him and he would try to help them. Gess allegedlystated that the employees had a right to come to himwith anything they had to settle, and they did not need aunion to solve their problems. Gess testified that some ofthe employees aired their gripes. For example, a driver,for some unknown reason, stated he had not gotten hisraise and Gess responded that he would take care ofthat. Other employees stated that they had not gottentheir group insurance after 6 months. He told the em-ployees that they could have their own group insuranceor union. Furthermore, according to Gess, he advisedthe employees that he had an open door policy and if theemployees had any complaints they could bring them tohim, and he would talk them over with the employees.Lodgston testified that, when he received his paycheckon October 31, attached to it was a warning. He testifiedas follows:I had been out there that week and attached to mycheck there was a piece of paper signed by Mr.Gess stating that I had been absent so many daysduring a certain period and it would have to stopand when Mr. Holt handed my check to me he saidthis is what your fucking union got you and I said,what do you mean, and he said, well since theUnion came in, before every call-in, what time youcalled in, why you weren't coming in to work andthe policy is one time, warning, second time daysoff, and the third time discharge.Lodgston and Holt testified that on the day after therepresentation election Holt tore the official NationalLabor Relations Board election signs off of the doorwhere they were posted, crumbled them up and threwthem away. While engaging in this, Holt allegedly stated,"I got some of the lyingest sons-of-bitches in this coun-try."The 8(a)(5) allegationsRichard W. Silverj, the Union's business agent and or-ganizer, testified in support of the 8(a)(5) allegations. Theparties had approximately 11 or 12 negotiating sessions.Representing Respondent were A. D. Spayth, a labor re-lations consultant, and Bob Rulge, vice president of Re-spondent. Silvers represented the Union and DonaldSparks was present as the employee representative.According to Silvers, each time an economic item wasdiscussed, Spayth took the position that the Companyneeded to remain competitive and that was his reason foroffering a minimal wage increase. Spayth contended thatRespondent had conducted a survey in the area and Re-spondent's wages were competitive with the other em-154 WINGES COMPANY, INC.ployers in the area.6Silvers requested a copy of thesurvey in order to verify the facts as set forth by Spayth.He was provided with the numerical results of thesurvey matched up with the names of the employerswhich were identified by letters of the alphabet, ratherthan the actual name of the employer. This documentwas received in evidence as General Counsel's Exhibit 3.Silvers testified that this information in this form wasvalueless. On April 3, 1981, Silvers wrote a letter toSpayth7requesting to review Respondent's financialrecords including the breakdown of overhead and pay-roll. This request was made as a result of Respondent'scontention that economic concessions could not begranted. The information was never forthcoming. Nei-ther Spayth nor Rulge testified at this proceeding.On May 4, 1981, Spayth wrote to Silvers reaffirmingwhat had been discussed at a meeting on April 28, 1981.8Respondent expressed, inter alia, a willingness to contactthe Union before any future wage changes were madefor the employees and to give the Union a chance tovoice an opinion. Furthermore, Spayth offered to allowSilvers to survey Respondent's financial records, andmake the wage survey available. The caveat was that Sil-vers was to withdraw the unfair labor practice chargesupon which complaints had issued, prior to Respondent'smeeting with the Union on April 28, 1981.Upon motion by the General Counsel, the complaintwas amended at the hearing to allege this conduct asbeing violative of Section 8(a)(1) of the Act.Gess testified that the wage survey was not furnishedbecause Respondent was only able to get the informationby promising its competitors that the results would beheld confidential.During the course of the negotiations Silvers foundthat wage increases had been granted. General Counsel'sExhibit 6 reflects that some employees received wage in-creases. It does not contend that it bargained with theUnion before granting these increases.V. ANALYSIS AND CONCLUSIONSA. The 8(a)(1) AllegationsA short time after Padgett and Tate distributed unioncards, Holt told Lodgston that he would probably be ap-proached by them regarding the Union. He went furtherand stated that if he caught anyone passing out unioncards he would fire them. I find this to be a threat andviolative of Section 8(a)(l) of the Act.Several days later, at the jobsite, Holt approachedPadgett, pointed his finger in Padgett's face, and statedthat he would fire anyone caught passing out unioncards. This is also a violation of Section 8(a)(l) of theAct, and I so conclude.9I With reference to the geographical area.This document is in evidence as G.C. Exh. 4.s See the document received in evidence G.C. Exh. 79 In Lodgston's testimony he used the characterization "son-of-bitch,"who was passing out union cards. Padgett on the other hand made noreference to that characterization. It is of no consequence because thethreat clearly violates Sec. 8(a) (1) of the Act.I credit Lodgston's testimony that he was told by Holtthat Sparks and Tate would also be fired. This commentwas made after the termination of Padgett and on theday of the representation hearing. Holt contended thathe did not attend the representation hearing. In my view,whether or not he attended the representation hearing isirrelevant, and I conclude that the statement was madeand as such violates Section 8(a)(1) of the Act.The record reflects that some time after the com-mencement of the Union's organizational campaign Re-spondent required its employees to adhere to a stricterpolicy of discipline.l°Therefore I find and conclude thaton October 30 when Holt gave Lodgston a warningletter he stated that was what the Union had gotten him.Accordingly, this comment violates Section 8(a)(1) of theAct, as it informs an employee that he is being penalizedfor selecting the Union as his collective-bargaining repre-sentative.Suffice it to say Holt impressed me as an unreliablewitness. His substantive testimony and demeanor on thewitness stand convince me that he is a witness unworthyof belief.I find Padgett and the other witnesses called to testifyby counsel for the General Counsel to be credible.They each provided minor factual twists and variations.This demonstrates to me that they were telling the truthand lends support to my conclusion that they had not re-hearsed prefabricated testimony. Where there is any con-flict between their testimony and the testimony of Holt Iaccept their versions as the true and accurate versions.With respect to the allegation involving Gess, he ex-pressly admitted soliciting grievances, and he told theemployees he could solve their problems if they ap-proached him, promised to resolve their problems, andhe suggested forming a "company" union. Accordingly,I find that his conduct violates Section 8(a)(l) of theAct.Respondent both orally and in writing offered to pro-vide previously requested information which it was obli-gated to furnish under the law. The quid pro quo for fur-nishing this information was that the Union withdrawthe pending unfair labor charges upon which complaintshad issued. Such conduct is a clear violation of Section8(a)(1) of the Act. See John C. Mandel Security Bureau,Inc., 202 NLRB 117 (1973).B. The 8(a)(5) AllegationsRespondent's defense with respect to its failure to fur-nish the wage survey and the names of the employerssurveyed is confidentiality. In my view, the Unionneeded and was entitled to the information to check theaccuracy of the data secured by Respondent. The Boardin General Electric Company, 192 NLRB 68 (1971), foundthat confidentiality was not a defense in a similar set ofcircumstances. The Board was later affirmed by theSixth Circuit Court of Appeals in N.L.R.B. v. GeneralElectric Co. (IBE1W, 466 F.2d 1177 (1972). Accordingly,to The absenteeism policy.1i Although no sequestration rule was in effect, all of the witnesseswith the exception of Gess chose to remain out of the hearing roomduring the course of the hearing.155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that Respondent violated Section 8(a)(5) of theAct, when it refused to furnish the Union all of the infor-mation compiled in the wage survey and by refusing toallow the Union to review its financial records. Unrefut-ed testimony reflects that during the course of the nego-tiations Respondent, on several occasions, raised remain-ing competitive as the reason it could only grant a mini-mal wage increase. As counsel for the General Counselpoints out, Respondent was willing to furnish the infor-mation if the Union withdrew its unfair labor practicecharges.'2How concerned then was Respondent aboutthe confidentiality of the information?Uncontradicted record evidence, both oral and docu-mentary, reveals that Respondent granted certain em-ployees unilateral wage increases. Accordingly, I findand conclude that, by this conduct, Respondent violatedSection 8(a)(5) of the Act.As an appropriate remedy for Respondent's violatingSection 8(a)(5) of the Act, I will recommend that theBoard order an extension of the Union's certificationyear for 6 months from the time Respondent makes theinformation available to the Union.' I See Mar-Jac Poul-try Company, Inc., 136 NLRB 785 (1962), and Big ThreeIndustries, Inc., 227 NLRB 1617 (1977).C. The Discharge of PadgettThe uncontroverted evidence is that Padgett and Tatewent to the Union's office, obtained union authorizationcards, and distributed them at work. Clarence Smith,who, in my opinion, is a supervisor, and this is supportedby the evidence, had knowledge that Padgett had unionauthorization cards in the glove compartment of hisautomobile. Moreover, Smith initially was the individualwho recommended to Holt that Padgett be discharged.This, as it turned out, was an effective recommendation.This case is rare in that the evidence that Padgett wasterminated because of his union activity is so direct. Holtheard the men discussing union solicitation and the distri-bution of cards, pointed his finger in Padgett's face, andthreatened to discharge any man who distributed unioncards.In my opinion, the "small plant" doctrine referred toby counsel for the General Counsel in their brief neednot be relied upon under the facts and circumstances ofthis case, in view of the fact that the evidence prepon-derates for finding Smith to be a supervisor within themeaning of the Act.There is no lack of union animus in this case. It is fur-nished by the overall conduct, including the 8(a)(1) vio-lations engaged in by Holt and Gess.Respondent attempted to shift defenses or reasons forthe discharge of Padgett. At the hearing it raised for thefirst time the reason Padgett was discharged was fortaking gasoline. Moreover, curb damage was never men-tioned in Padgett's termination letter nor was it set forthin his unemployment form. Board law teaches that whena respondent shifts defenses for the discharge of unionactivists it is reasonable and justifiable to conclude thatI I find this to be a separate, independent violation of Sec. 8(aX(1) ofthe Act.'3 See the section entitled "Remedy."neither reason is the real reason but that the terminationwas as a result of an employee's union activity. See Pil-grim Life Insurance Company, 249 NLRB 1228 (1980). Inmy view Respondent did not have a dual motive for thedischarge, but simply seized upon a pretext. Wright Line,a Division of Wright Line, Inc., 251 NLRB 1083 (1980).Padgett was allegedly discharged for scratching curbwith a roller on a job for James E. Humphrey, Jr. Re-spondent attempted to prove that the damage to the boxcurb which Padgett allegedly scratched was extensive.Holt acknowledged that it is easier to damage box curbthan what is known as lip curb. Moreover, his testimonyreveals that a grater machine does more damage than aroller because it has a sharper edge. Russell Harris, aconstruction superintendent and one of Respondent's wit-nesses, testified that curbs are scratched on every black-top job, the kind of job Padgett was working on. More-over, he testified that breaks caused by a grater are ab-normal damage and considered to be of a major dimen-sion, whereas skinning or scratching the curb which iscaused by a roller is not major and is less expensive torepair. Furthermore, Smith testified that there were nu-merous breaks in the curb from a grater which as therebefore Padgett's blacktop crew even arrived at the job.Respondent's Exhibit 1 is a letter from Humphrey'4toRespondent dated September 10, more than 3 monthsafter Padgett's discharge and 2 months after the com-plaint issued. It is obvious that this letter was an ama-teurish attempt to document the discharge of Padgettafter the fact-way after the fact. The humor in theletter is its reference to broken curbs. Evidence reflectsthat curbs are broken by a grater. Padgett operated aroller which may or may not cause scratches. Ergo, theletter does not even refer to Padgett. Respondent firedthe wrong man!The record is replete with evidence that curbs aredamaged by rank-and-file employees, and managerial em-ployees upon occasion. Moreover, an employee, MikeCoffey, damaged curbs according to Holt's testimony buthe was not terminated.Respondent's weak contention that there was a suddenreduction in business was never supported by any sub-stantial evidence. Indeed at least one employee was hiredshortly after Padgett's termination, and the evidence re-flects that Billy Holt had never operated the roller in thepast. Furthermore, the evidence reflects that the job hadnot been completed at the time Padgett was terminated.Accordingly, based on the credited testimony and thetotality of the evidence, I conclude that Padgett wasfired in violation of Section 8(a)(l) and (3) of the Act.CONCLUSIONS OF LAWI. Winges Company, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Teamsters Local 651, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen"i Humphrey is the individual who contracted the job in question withRespondent. He was president of Unity Structures, Inc.156 WINGES COMPANY, INC.and Helpers of America is a labor organization withinthe meaning of Section 2(5) of the Act.3. Clarence Smith, characterized by Respondent as agroup leader, is a supervisor within the meaning of Sec-tion 2(11) of the Act.4. All full-time and regular part-time concrete andblacktop employees at and out of Respondent's Nicholas-ville, Kentucky facility including truckdrivers, but ex-cluding all office clerical employees, guards and all pro-fessional employees and supervisors as defined in theAct, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b) ofthe Act.5. By threatening employees with discharge for distrib-uting union authorization cards, Respondent violatedSection 8(a)(1) of the Act.6. By threatening to discharge employees for their par-ticipation in the representation hearing, Respondent vio-lated Section 8(a)(l) of the Act.7. By threatening employees with a more stringent ab-senteeism policy as a result of their union support andactivities, Respondent engaged in conduct violative ofSection 8(a)(1) of the Act.8. By soliciting employee complaints and grievances,and promising its employees improved terms and work-ing conditions as well as increased benefits, Respondentengaged in conduct violative of Section 8(a)(1) of theAct.9. By refusing to furnish the Union all of the informa-tion compiled in the wage survey and by refusing toallow the Union to review its financial records, Respond-ent has engaged in conduct violative of Section 8(a)(5) ofthe Act.10. By granting unilateral wage increases, Respondenthas engaged in conduct violative of Section 8(a)(5) of theAct.II. By laying off and then discharging its employeeAubrey Padgett because he engaged in union and con-certed activities, Respondent violated Section 8(a)(1) and(3) of the Act.12. By offering the Union the information it requested,and offering to cease unilateral wage increases if theUnion withdraws its unfair labor practice charges, Re-spondent violated Section 8(a)(1) of the Act.13. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(l), (3),and (5) of the Act, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.Having concluded and found that Respondent discri-minatorily discharged Aubrey Padgett, I recommendthat it offer him immediate and full reinstatement to hisformer, or a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges.In addition, I recommend that Respondent make Padgettwhole for any loss he may have suffered by reason of thediscrimination against him, by payment to him, the sumof money equal to that which he would normally haveearned from the date of his discharge, less net earningsduring said period. Backpay shall be computed accordingto F. W. Woolworth Company, 90 NLRB 289 (1950), andwith interest computed in the manner prescribed in Flor-ida Steel Corporation, 231 NLRB 651 (1977). (See, gener-ally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).)As an appropriate remedy for Respondent's 8(a)(5)conduct, I shall recommend that it be ordered to furnishthe Union with its entire wage survey and allow theUnion to review its financial records.In Big Three Industries, supra, 1619, the Board stated:In order to ensure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit.In the case herein, the facts demonstrate that the partiesbargained for approximately 6 months. I recommend thatthe Board order that the Union's certification year be ex-tended for 6 months from the time Respondent makesthe information referred to heretofore available to theUnion.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I issue the following recommended:ORDER '5The Respondent, Winges Company, Inc., Nicholas-ville, Kentucky, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Threatening employees with discharge for distrib-uting union authorization cards.(b) Threatening to discharge employees who partici-pate in representation hearings.(c) Threatening employees with more stringent absen-teeism policies because they support the Union.(d) Soliciting employee complaints and grievances, andpromising employees increased benefits and improvedterms and conditions of employment.(e) Failing and refusing to furnish the Union with fi-nancial and business information and a copy of the wagesurvey.(f) Granting unilateral wage increases to discourageunion interest and/or affiliation.(g) Offering the Union information and offering tocease unilateral wage increases if the Union withdrawsits unfair labor practice charges.'I In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.157 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(h) In any other manner interfering with, restraining,or coercing employees in the exercise of rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Aubrey Padgett immediate and full reinstate.ment to his former position or, if such position no longerexists, to a position which is substantially equivalentthereto, without prejudice to any seniority or otherrights and privileges, and make him whole for any lossof pay he may have suffered by reason of the discrimina-tion against him, with interest, as provided in the sectionherein entitled "The Remedy."(b) Furnish the Union with a copy of the wage andbenefit survey and make available financial and businessrecords.(c) Post at its premises at Nicholasville, Kentucky,copies of the notice marked "Appendix."'1 Copies ofI' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted bysaid notice, on forms provided by the Regional Directorfor Region 9, shall, after being duly signed by an author-ized representative of Respondent, be posted immediatelyupon receipt thereof and maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Respondent shall take reasonable steps to ensurethat said notices are not altered, defaced, or covered byother material.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records and reports and all other records neces-sary to ascertain and compute the amount, if any, ofbackpay due under the terms of this Order.(e) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."158